El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Inocencia Buiz estableció este pleito para qne la deman-dada le pague los $1,085 en que tenía asegurada con ella un automóvil que el día Io. de julio de 1920 tuvo un choque con otro como consecuencia del cual se cayó por un precipicio y quedó destruido totalmente. La demandante cedió después sus derechos a Adolfo Buiz quien continuó el pleito.
Contestó la demandada alegando varias defensas y recayó sentencia condenando a la demandada a pagar la cantidad reclamada, contra cuyo fallo interpuso este recurso de ape-lación.
TJna de las defensas alegadas por la demandada fué que la póliza de seguro del automóvil fué cancelada por la com-pañía aseguradora desde el momento de su expedición por-que la demandante solicitó el seguro del automóvil por $1,085 como de servicio privado pagando una prima de $72.50 cuando es lo cierto que estaba destinado al servicio público debiendo por esto pagar una prima de $239.
Sobre ese extremo declaró probado la corte inferior que el automóvil en el momento del accidente y desde que lo com-prara la demandante siempre lo utilizó y dedicó a su servicio privado, y ahora se alega por la apelante que fué error de la corte declarar que la póliza cuyo cobro es objeto del pleito era válida, fundándose en que en la Tesorería de Puerto Eico aparecía registrado el automóvil como de servicio público.
Es cierto que después de presentada la demanda la cor-poración aseguradora devolvió a la demandante la prima del *87seguro, la que no fué admitida por la demandante, y también que cuando el automóvil fué asegurado aparecía registrado •en la Tesorería de Puerto Pico como de servicio público basta que el Io. de julio de 1920 fué inscrito como de servicio pri-vado pero esa evidencia prima facie de ser un automóvil de servicio público fué destruida por otra prueba concluyente según la cual la demandante no dedicó su automóvil al ser-vicio público sino a su servicio privado y por tanto la corte no cometió error al estimar que la póliza estaba en vigor cuando ocurrió el accidente que destruyó el automóvil por no haberse probado que bubo engaño en la obtención de la póliza de seguro.
El segundo motivo de error alegado es por baber esti-mado la corte que el valor del automóvil era el de $1,085 que la demandante le dió en el momento de obtener la póliza y no el de $400 que era su verdadero valor en el momento del accidente.
También la corte inferior declaró probado que en el mo-mento del accidente el automóvil en cuestión tenía un valor de $1,200 y más, lo que así resulta de la evidencia pues se probó que el precio aquí de esa clase de automóviles era de $1,800, que cuando el accidente lo destruyó estaba en muy buenas condiciones, casi nuevo, y que valía $1,200 a $1,300. A pesar de esto entiende el apelante que como el automóvil aparece en la Tesorería de Puerto Rico con un valor de $400 este es el valor del mismo.
Decimos, como antes, que esa evidencia prima facie fué destruida por otra prueba que demostró que el verdadero valor del automóvil era de $1,200, a $1,300 y por consiguiente la corte no cometió error al mandar pagar los $1,085 en que estaba asegurado.
Otro de los fundamentos de la sentencia de la corte inferior fué el siguiente becho que declaró probado: “Que el día Io. de julio de 1920, fecba en que estaba en vigor la pó-liza en cuestión, siendo como las seis de la tarde, el automóvil *88asegurado caminaba a una velocidad moderada por la carre-tera que conduce del pueblo de Maricao a esta ciudad de Mayagüez, y que al llegar a un sitio conocido con el nombre “Alto de Manzano” al doblar una curva se enfrentó repen-tinamente con otro automóvil que guiaba un tal Zapata el que marcbaba en dirección opuesta, y que el chauffeur de la demandante con el fin de evitar un choque procuró desviar el automóvil habiendo chocado la rueda izquierda delantera del automóvil de la demandante con la parte trasera del otro que guiaba el dicho Zapata, hecho que ocasionó que el guía se pusiera defectuoso hasta el extremo de no obedecer, des-lizándose a la cuneta del lado izquierdo de la carretera y de ahí yendo a parar a un precipio, como resultado de lo que el automóvil asegurado quedó destrozado, inservible y sin valor alguno.
En contraposición a él se alega en el tercer motivo del recurso que la corte erró al declarar que hubo choque entre el carro de la demandante guiado por Alayón y el carro guiado por Zapata.
La prueba de la demandante respecto del choque no fué contradicha por el demandado y más bien aparece corrobo-rada por uno de sus testigos, pero sostiene el apelante que no debió ser creída fundándose en alguna discrepancia de los testigos respecto a la hora exacta en que el choque ocu-rrió. Tal discrepancia es insignificante pues aunque algunos testigos no precisan la hora exacta, todos están conformes en que ocurrió por la tarde a eso de las seis y media por lo que no creemos que exista el error alegado.
Como último error se alega el de haber sido declarado por la corte que el accidente estaba protegido por la póliza, porque si es verdad que hubo el choque esto no es suficiente para que el automóvil cayera por el precipio, tratándose de una carretera ancha como es la de Maricao y que aunque- el guía del automóvil sufriera algo, si el carro continuó co-rriendo y fué luego que se despeñó por el precipicio, en esta *89forma no estaría cubierto el carro por la póliza porque su destrucción no sería por baber chocado con el automóvil de Zapata sino por haberse caído por un precipio.
Esa argumentación descansa, toda en suposiciones. Lo cierto fué que el choque produjo como consecuencia inme-diata que el guía quedara defectuoso y no obedeciera, pro-duciendo la caída del automóvil por un precipicio y su des-trucción total.
La sentencia apelada debe ser confirmada.

Confirmada la, sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado Hutchison.
Los Jueces Asociados Sres. Wolf y Franco Soto no to-maron parte en la resolución de este caso.